233 Ga. 76 (1974)
209 S.E.2d 622
BERMAN
v.
BERMAN.
29021.
Supreme Court of Georgia.
Submitted August 9, 1974.
Decided October 8, 1974.
Rehearing Denied October 25, 1974.
Manning, Read & Richardson, Curtis R. Richardson, for appellant.
Kaler, Karesh & Frankel, Glenville Haldi, for appellee.
JORDAN, Justice.
This is an appeal from an order of the trial court holding the appellant in contempt of court and ordering him to pay additional interest and attorney fees.
This is the fifth appearance of this case in this court. See Berman v. Berman, 231 Ga. 216 (200 SE2d 870); Berman v. Berman, 231 Ga. 723 (204 SE2d 124); Berman v. Berman, 231 Ga. 727 (204 SE2d 125); and Berman v. Berman, 232 Ga. 342 (206 SE2d 447).
The present order stems from the failure of the appellant to pay the appellee the sum of $4,385.47 and the further sum of $804 as additional tuition due for one of the children's school expenses. Both of these items had previously been adjudicated by the trial court and affirmed by this court in one or more of the above stated previous appeals.
The appellant contends that the trial court erred in overruling his motion to dismiss for lack of jurisdiction over him in that he was not personally served with a copy of the motion as required by law. Service of the motion was perfected upon the appellant's attorney of record as provided in Code Ann. § 81A-105 (b). Personal service was obtained upon the appellant in the original contempt proceeding and the order under review here is not an independent proceeding but merely a continuation of matters previously adjudicated and affirmed on appeal by this court. The trial court did not err under such circumstances in ruling that personal service was not required. The facts in this case distinguish it from Moore v. Moore, 229 Ga. 135 (189 SE2d 431) and similar cases.
Under the evidence presented the trial court was authorized to make an additional award of interest covering the period from the date of the trial court's order to the date the check was endorsed and in making *77 additional award of attorney fees.
Judgment affirmed. All the Justices concur.